JONES, JUDGE:
In his petition the claimant, Robert D. Smith, alleges that on September 15, 1971, a paint crew employed by the respondent, Department of Highways, was spray-painting a bridge near Talcott, West Virginia, and that its employees negligently sprayed silver paint on his red 1968 Ford automobile while it was parked at his home about 150 feet from the bridge. A truck owned by the claimant also was sprayed and the claimant was able to remove the silver spots by use of gasoline but he was unsuccessful in cleaning the automobile. He claims damages in the amount of $220.42, being the amount required to repaint the automobile and thereby restore it to its condition prior to the spraying.
The respondent caused the claim to be investigated and based upon the written report of its Safety Supervisor for Districts 9 and 10, the respondent has filed an answer admitting the claimant’s allegations.
The Court is of opinion that the respondent’s investigation corroborates and confirms the answer filed herein, and, therefore, the admis*80sion of negligence and stipulation of the amount of the claim are approved.
Accordingly, an award hereby is made to the claimant, Robert D. Smith, in the amount of $220.42.
Award of $220.42.